DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 02/23/2022.
Response to Arguments
3. 	Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive. 
FIRST, regarding independent claim 1, Applicant argued that Chang fails to teach, what is being claimed in claim 1 (See, Remarks, Pg. 11, L15-Pg 12 L2). Next, on Pg. 13 in Remarks, Applicant just cited Chang’s Para 44-47 to explain why Chang’s operation is fundamentally different then what is being claimed in claim 1 (Independent claims 12 and 20 were argued for similar reason, see remarks Pg. 14 L7-12). SECONDLY, Applicant argued (See, Remarks, Pg 13 last two lines-Pg. 14 L6) that “Chang’s implements a respective comparator to produce a compare voltage value Vcv based on a comparison of signal Vsum with the output signal from the error amplifier 736. The leading-edge control circuit 73 does not integrate anything. Moreover, does not even mention the word “integrate” in the entire published patents application”.
However, the argument is not persuasive. Applicant never explains, as to why and how he thinks Chang does not teach-derivation of integrator voltage, anywhere in his arguments. Neither, Applicant described how their integrator voltage is any different then what Chang is teaching. Applicant also never explains what their integrator voltage is and/or how it is derived in any one of the indepdent claims. Therefore, Examiner still believe that Chang does teach (Fig. 1-9, where each Figure 2-9 are used to show detail of same embodiment/invention of Fig. 1; Para 19-46), “derive an integrator voltage (Fig.1-4; i.e. Vcv output of 737) based on the monitored voltage (i.e. Vcv output of 737 compares ‘Vsum output of 735 (which adds ‘Vcs_sec detected via 731’ and ‘Vd is detected via 733 (Fig. 7, para 50) and COMPS (COMP is error output of 736, where 736 also compares Vfb with a threshold Vvcvr)) from the secondary winding (Ns)”. Applicant never claims exactly where this ‘monitored voltage’ is being taken from, except that somehow this monitored voltage is coming from the secondary winding. Therefore, under broadest reasonable interpretations (BRI), Cheng’s monitored voltage can be ‘Vin, Vd, Vfb or VCS_SEC’ , basically any and all monitored (detected or sensed) voltage (signal) is taken from the secondary winding Ns, and somehow is used for monitoring purposes. Furthermore, as mentioned above, Applicant never explains any detail of their ‘integrator voltage’, however from spec calls elements 162 as their integrator voltage, which is combined output of ‘summer 235 and V-I 240’. From, Applicant’s Fig. 6 using mathematical integration is how the derivation is taking place. However, none are being claimed in any one of the claims. Now, it is known that integrator/integrating voltages, under BRI can be anything as long as somehow monitored voltage is integrated (added) with another value, and output voltage/signal thereof can be an integrator voltage, too, which is what Chen teaches in elements 73 operation where monitored voltage is compared with other values, and an integrated voltage thereof is generated. For example, when using comparing operators ( such, as error amplifier which compares feedback with a reference, etc., are used for such result), and having a filter integrated within that operation to smooth out any noises, considered as an integrated voltage (such as, Applicant uses 245 combined with output of ‘240, 245’ to provide the integrated voltage). Similarly, Chang also uses ‘Rcom, Ccom’ (fig. 4) which is integrated with the output of 736, to be used in 737, wherein 736 can be seen considering one of the monitored voltages Vfb, OR another integrated voltage can be seen within 733 (wherein one of the monitored voltage Vd is manipulated/adjusted, using switching operation of ‘7333, or 7337’, where capacitor 7331 is used for integration purpose, generating sawtooth waveform, which eventually gets used in 737, as well) . Examiner is aware of Applicant’s operational features for derivation of the integrator voltage, is operating different manner then Cheng. However, none those operational elements were ever claimed in any one of the independent claims, where it is described how is it that the integrator voltage is being derived and/or even the ‘controlling part’. 
LASTLY, Applicant mentioned about adding new claims 21-32, which are new and being addressed in following Office Action.  
Claim Objections
4. 	Claim 12 is objected to because of the following informalities: 
Regarding claim 12, Applicant claims, in line 7, “the switch”, which lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. 	Claims 1-3, 8-14, 19, 21, 29, 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (“Chang”, US Pub 2017/0155335).
Regarding claim 1, Chang teaches (Fig. 1-9, where each Figure 2-9 are used to show detail of same embodiment/invention of Fig. 1; Para 19-46) an apparatus comprising:
a power supply controller (primary side controller 30 and secondary side controller 70) operative to: 
monitor a voltage (Fig. 1-3; secondary side controller 70 detects various voltages on the secondary side, such as, ‘drain voltage Vd of SR 50’, ‘V_dsr of Ns, used as Vin in 70’, ‘Vcs_sec’ and/or ‘Vout is detected as Vfb’) of a secondary winding (transformer 10 comprising secondary winding ‘Ns’) magnetically coupled to a primary winding (transformer 10 comprising primary winding ‘Np’), the secondary winding (Ns) operative to receive energy from the primary winding (Np); 
derive an integrator voltage (Fig.1-4; i.e. Vcv output of 737) based on the monitored voltage (i.e. Vcv output of 737 compares ‘Vsum output of 735 (which adds ‘Vcs_sec detected via 731’ and ‘Vd is detected via 733 (Fig. 7, Para 50)’) and COMPS (COMP is error output of 736, where 736 also compares Vfb with a threshold Vvcvr)) from the secondary winding (Ns); and 
control (Fig. 3; i.e. secondary side signal generation circuit ‘738, 739, 76-78’) an operational state of a switch (‘SR 50’ is a synchronous rectifier 50 comprising: switch 51 and anti-parallel body diode 52) coupled to the secondary winding (Ns) based on the integrator voltage (Fig. 3-4; Vcv output of 737).
Regarding claims 2, 13, Chang teaches the monitored voltage (‘Vd’, ‘V_dsr used as Vin’ , ‘Vcs_sec’ and ‘Vout is detected as Vfb’) from the secondary winding (Ns) is received from a node (i.e. node between Ns and SR 50’s drain) associated with the secondary winding (Ns), the node coupling the switch (SR 50’s drain) and the secondary winding (Ns).
Regarding claims 3, 14, 21, Chang teaches the power supply controller primary side controller 30 and secondary side controller 70) includes an integrator (i.e. 73, whose final output is Vcv being a ramp voltage (since 733 having a elements to generate ramp voltage which is used in 737), using 737) operative (using combined operation within 73) to produce the integrator voltage (Vcv) based on integrating a difference (i.e. adder 735 (NOTE. Chang’s 735 is same as Applicant’s 235, which can be an adder, See Applicant’s Spec, Page 11, line1-2)) between the monitored voltage (‘Vd’, ‘V_dsr used as Vin’ , ‘Vcs_sec’ and ‘Vout is detected as Vfb’) from the secondary winding (Ns) and an output voltage (Vout is sensed as Vfb) produced by the secondary winding (Ns). 
Regarding claims 8, 19, 29, Chang teaches the switch (SR 50) is a first switch (i.e. 51); and wherein the power supply controller (50, 70) is further operative to use the integrator voltage (Fig.1-4; i.e. Vcv output of 73, using 737) to identify a state of activating a second switch (Fig. 1-3; i.e. switch 20. NOTE. Vcv is used in 70’s secondary side signal generation circuit ‘738, 739, 76-78’ to generate PSR_PULSE signal, which is then passed onto 90 and 30, respectively to control switch 20) controlling current (Ip) through the primary winding (Np).
Regarding claim 9, Chang teaches the power supply controller (50, 70) is further operative to:
reset (i.e. 70 uses flip-flop 76 for resetting) the integrator voltage (Vcv) when the integrator voltage (Vcv) is not used and release the reset (i.e. 70 uses flip-flop 76 for resetting) when magnetizing current (i.e. ZC) is expected to cross zero.
Regarding claim 10, Chang teaches the power supply controller (50, 70) is further operative to activate the switch (SR 50) to an ON state in response to detecting a condition in which the magnitude of the monitored voltage (‘Vd’, ‘V_dsr used as Vin’, ‘Vcs_sec’ and/or ‘Vout is detected as Vfb’) crosses (i.e. using 736 comparing Vfb and V_vcvr) a magnitude of an output voltage (Vout detected as Vfb) produced from the secondary winding (Ns).
Regarding claim 11, Chang teaches a system (i.e. Fig. 1) comprising: the power supply controller (50, 70), the primary winding (Np), and the secondary winding (Ns) of claim 1. 
Regarding claim 12, Chang teaches (Fig. 1-9, where each Figure 2-9 are used to show detail of same embodiment/invention of Fig. 1; Para 19-46) a method comprising: monitoring a voltage (secondary side controller 70 detects various voltages on the secondary side, such as, ‘drain voltage Vd of SR 50’, ‘V_dsr of Ns, used as Vin in 70’, ‘Vcs_sec’ and/or ‘Vout is detected as Vfb’) of a secondary winding (transformer 10 comprising secondary winding ‘Ns’) magnetically coupled to a primary winding (transformer 10 comprising primary winding ‘Np’), the secondary winding (Ns) receiving energy from the primary winding (Np); deriving an integrator voltage (Fig. 4; i.e. Vcv output of 737) based on the monitored voltage (i.e. Vcv output of 737 compares ‘Vsum output of 735 (which adds ‘Vcs_sec detected via 731’ and ‘Vd is detected via 733’) and COMPS (COMP is error output of 736, where 736 also compares Vfb with a threshold Vvcvr)) from the secondary winding (Ns); and controlling (Fig. 3; i.e. secondary side signal generation circuit ‘738, 739, 76-78’) an operational state of the switch (synchronous rectifier 50 comprising: switch 51 and anti-parallel body diode 52) based on the integrator voltage (Fig. 3-4; Vcv output of 737).
Regarding claim 32, Chang teaches a magnitude of the integrator voltage (Vcv output of 737) is an accumulated value derived from the monitored voltage (; secondary side controller 70 detects various voltages on the secondary side, such as, ‘drain voltage Vd of SR 50’, ‘V_dsr of Ns, used as Vin in 70’, ‘Vcs_sec’ and/or ‘Vout is detected as Vfb’).
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 4-7, 15-18, 22, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub 2017/0155335), in view of Lin et al. (“Lin”, US Pub 2016/0359421)
Regarding claim 4, 15, Chang fails to teach the power supply controller includes a first comparator operative to compare the integrator voltage to a threshold value; and wherein the power supply controller is further operative to generate an enable signal enabling activation of the switch during a window of time in which the integrator voltage (162) is detected as being greater than the threshold voltage.
However, Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (primary side controller is 104 and secondary side controller is 105) includes a first comparator (A3 in 105) operative to compare (integrated voltage is the output of 105c-2 is compared with a threshold value Vp) the integrator voltage (monitored voltage Vsam taken at the secondary winding Ls, used in combined operation using ‘sample-hold circuit 105c-1 and V-I converter 105c-2’, wherein output of 105c-2 is the integrated voltage) to a threshold value (Vp); and wherein the power supply controller is further operative to generate an enable signal (output of A3) enabling activation of the switch (Q2. Note, when Q1 is off, using respective control of 105 and 104, Q2 is on) during a window of time, the window of time occurring during a condition in which the integrator voltage (integrated voltage is the output of 105c-2) is detected as being greater (Para 47-48) than the threshold voltage (Vp).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include a comparator for comparing the integrated voltage with a threshold value, to generate an enable signal during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claim 5, 16, Chang fails to teach the power supply controller includes a second comparator operative to activate the switch to an ON state in response to detecting a zero crossing condition within the window of time.
However, Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (104, 105) includes a second comparator (A1) operative to activate the switch (Q2) to an ON state in response to detecting a zero crossing condition of the monitored voltage within the window of time (A3; Para 46-48).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include use of two comparators, to generate corresponding signals during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claims 6, 17, Chang fails to teach the power supply controller includes a second comparator operative to activate the switch to an ON state within the window of time (Para 46-48) in response to detecting a condition in which a magnitude of the monitored voltage at the node crosses (more or less) a magnitude of an output voltage produced from the secondary winding.
However, Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (104, 105) includes a second comparator (A1) operative to activate the switch (Q2) to an ON state within the window of time (Para 46-48) in response to detecting a condition in which a magnitude of the monitored voltage (Vsam at the node) crosses (more or less) a magnitude of an output voltage produced from the secondary winding (Ls).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include use of two comparators, to generate corresponding signals during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claims 7, 18, Chang fails to teach the power supply controller includes a voltage-to- current converter operative to supply current to a capacitor, the capacitor operative to store the integrator voltage, the supplied current being proportional to a difference between the monitored voltage from the secondary winding and an output voltage produced by the secondary winding.
However, Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (104, 105) includes a voltage-to- current converter (105c-2) operative to supply current to a capacitor (Cr), the capacitor operative to store the integrator voltage (integrated voltage is the output of 105c-2), the supplied current being proportional to a difference between the monitored voltage (Vsam) from the secondary winding (Ls) and an output voltage (Vout which is passed as Vcs and Vfb) produced by the secondary winding (Ls).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include use of two comparators and V-I converters, along with corresponding capacitor and switch connection, to generate corresponding signals during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claim 22, Chang fails to teach the power supply controller is further operative to: via a comparator, compare a magnitude of the integrator voltage with a threshold voltage value to produce a compare signal, a state of the compare signal controlling operation of the switch and current through the secondary winding.
However, Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (primary side controller is 104 and secondary side controller is 105) is further operative to: via a comparator (A3 in 105), compare (integrated voltage is the output of 105c-2 is compared with a threshold value Vp)a magnitude of the integrator voltage (monitored voltage Vsam taken at the secondary winding Ls, used in combined operation using ‘sample-hold circuit 105c-1 and V-I converter 105c-2’, wherein output of 105c-2 is the integrated voltage) with a threshold voltage value (Vp) to produce a compare signal (Son being output of A3), a state of the compare signal controlling operation of the switch Q2. Note, when Q1 is off, using respective control of 105 and 104, Q2 is on) and current through the secondary winding (Ls).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include a comparator for comparing the integrated voltage with a threshold value, to generate an enable signal during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claim 30, Chang fails to teach the power supply controller is operative to detect the activation of the second switch to the ON-state based on detecting that a magnitude of the integrator voltage is above a threshold value.
Lin teaches (Fig. 1, 6c; Para 29-34 and 45-49) the power supply controller (104, 105) is operative to detect the activation of the second switch (Q1) to the ON-state based on detecting that a magnitude of the integrator voltage (monitored voltage Vsam taken at the secondary winding Ls, used in combined operation using ‘sample-hold circuit 105c-1 and V-I converter 105c-2’, wherein output of 105c-2 is the integrated voltage) is above a threshold value (Vp).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s apparatus to include the power controller to include use of two comparators, to generate corresponding signals during a window of time to activate the switch accordingly, as disclosed by Lin, as doing so would have provided an improved control signal with transient response and transmitting the control signals to primary windings for power conversion, as necessary, as taught by Lin (Para 7 and abstract).
Regarding claim 31, Chang teaches the power supply controller (30, 70) is further operative to activate the first switch (S1) during a window of time following activation of the second switch (SW), the activation of the second switch (SW) controlling a duration of the window of time [Note, term ‘window of time’ is being interpreted as just being switched on/off, periodically, based on the controller’s operation, since Applicant never defines in their claim what is this ‘window of time’].
9. 	Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub 2017/0155335), in view of Furtner et al. (“Furtner”, US Pub 2017/0117812).
Regarding claim 20, Chang teaches (Fig. 1-9, where each Figure 2-9 are used to show detail of same embodiment/invention of Fig. 1; Para 19-46) monitor a voltage (Fig. 1-3; secondary side controller 70 detects various voltages on the secondary side, such as, ‘drain voltage Vd of SR 50’, ‘V_dsr of Ns, used as Vin in 70’, ‘Vcs_sec’ and ‘Vout is detected as Vfb’) of a secondary winding (transformer 10 comprising secondary winding ‘Ns’) magnetically coupled to a primary winding (transformer 10 comprising primary winding ‘Np’), the secondary winding (Ns) operative to receive energy from the primary winding (Np); derive an integrator voltage (Fig.1-4; i.e. Vcv output of 737) based on the monitored voltage (i.e. Vcv output of 737 compares ‘Vsum output of 735 (which adds ‘Vcs_sec detected via 731’ and ‘Vd is detected via 733’) and COMPS (COMP is error output of 736, where 736 also compares Vfb with a threshold Vvcvr)) from the secondary winding (Ns); and control (Fig. 3; i.e. secondary side signal generation circuit ‘738, 739, 76-78’) an operational state of the switch (synchronous rectifier 50 comprising: switch 51 and anti-parallel body diode 52) based on the integrator voltage (Fig. 3-4; Vcv output of 737).
However, Chang fail to teach use of a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, causing the computer processor hardware to execute corresponding operation.
However, Furtner teaches (Fig. 1m SRIC 42; PARA 38) use of a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, causing the computer processor hardware to execute corresponding operation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chang’s corresponding operation to be conducted by a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, as disclosed by Furtner, as doing so would have provided an improved precise operation, using computer instructions and it’s memory system, as taught by Furtner (abstract).
Allowable Subject Matter
10. 	Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, a search of prior art(s) failed to teach, “a magnitude of the integrator voltage increases above a threshold value in response to activation of a second switch to an ON-state, the second switch operative to control current through the primary winding”.
Claim 24 is depending from claim 23.
Regarding claim 25, a search of prior art(s) failed to teach, “wherein the power supply controller is further operative to activate the first switch to an ON-state in response to detecting that a magnitude of the monitored voltage crosses a first threshold value during a window of time in which the magnitude of the integrator voltage is greater than a second threshold value”.
Claims 26-28 are depending from claim 25.
Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839